Case: 18-12847   Date Filed: 06/14/2019   Page: 1 of 3


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 18-12847
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 0:17-cv-60597-WPD



RAYMOND A. HANNA EL,

                                                         Plaintiff-Appellant,

                               versus

STATE OF FLORIDA,
BROWARD COUNTY MUNICIPALITIES,
CITY OF LAUDERHILL,
CARLOS REBELLO,
MICHAEL MAUER, et al.,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                           (June 14, 2019)
               Case: 18-12847     Date Filed: 06/14/2019    Page: 2 of 3


Before ED CARNES, Chief Judge, BRANCH, and FAY, Circuit Judges.

PER CURIAM:

      Raymond Hanna El, proceeding pro se and in forma pauperis in this

42 U.S.C.§ 1983 suit, appeals the district court’s denial of his petition for a “writ of

quo warranto,” which the district court construed as a motion for reconsideration.

We review only for abuse of discretion the denial of a motion for reconsideration.

Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010) (per curiam). As best

we can tell, Hanna El contends that the district court should have allowed him to

relitigate the subject of his motion for reconsideration. But “[a] motion for

reconsideration cannot be used to relitigate old matters.” Id. (quotation marks

omitted).

      Hanna El also appeals the denial of his petition for a “writ of error

objection.” The district court construed that petition as a motion to recuse and

denied it on the merits, but we construe it as a motion for relief from judgment

under Rule 60(b) of the Federal Rules of Civil Procedure because it sought the

vacatur of the district court’s prior rulings based on an alleged past need to recuse.

We review only for abuse of discretion the denial of a Rule 60(b) motion. Toole v.

Baxter Healthcare Corp., 235 F.3d 1307, 1316 (11th Cir. 2000). Hanna El appears

to argue that the district court judge should have recused because the judge’s

rulings against Hanna El show that the judge was biased against him. Rulings



                                           2
              Case: 18-12847    Date Filed: 06/14/2019    Page: 3 of 3


adverse to a party, however, are not enough to show bias that warrants recusal,

Hamm v. Members of Bd. of Regents, 708 F.2d 647, 651 (11th Cir. 1983), and

Hanna El has not shown any other grounds for relief under Rule 60(b).

      In short, the district court did not abuse its discretion by denying Hanna El’s

motions.

      AFFIRMED.




                                          3